Citation Nr: 0116559	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  97-00 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran serve on active duty from July 1955 to April 
1959, with periods of active duty and inactive duty for 
training in the 1980's and 1990's, and active duty from March 
23, 1987 to September 16, 1987, and from January 16, 1991 to 
May 10, 1991.


REMAND

In February 1999, the Board remanded this case to the RO for 
additional development.  At that time, the Board noted that 
service connection has only been granted for a disability 
classified as lumbosacral strain.  The record in this case, 
however, shows that another disability of the back has been 
diagnosed.

As noted by the Board, the May 1996 rating determination that 
granted service connection for a lumbosacral strain reported 
that physical therapy records in October 1994 showed a 
history of back injury when lifting a patient in "1991."  
Review of the October 1994 physical therapy records 
indicated, however, that the veteran had constant pain since 
the injury in "1990."  There is no record of active service 
for the veteran in 1990.  Service medical records dated in 
1991 lack any complaints or findings for a back injury or 
disability and an annual medical certificate in August 1993 
noted that the veteran had denied having any medical 
problems.  A MRI (magnetic resonance imaging) of the 
veteran's lumbar spine in March 1995 was interpreted as 
revealing disc herniation with a "moderate degree of central 
canal stenosis." 

In February 1999, the Board remanded this case to the RO to 
distinguish, if possible, between the service connected and 
nonservice connected back disability.  The RO was asked to 
review the record to ascertain the diagnostic classification 
of any current back disability that was incurred or 
aggravated as a result of an injury or disease in service 
and, consequently, subject to service connection.  That 
review was to include a determination as to the original 
basis for the award of service connection for the lumbosacral 
strain.  It was also asked that the RO specifically address 
whether the disc herniation with central canal stenosis at 
L4-L5 (found in May 1995) is service connected. 

In a November 1999 rating decision, the RO determined that 
service connection for the lumbosacral strain was warranted 
based on the service medical records indicating this 
diagnosis during active duty.  The RO also denied service 
connection for a herniated nucleus pulposus at L4-5.  
Accordingly, the RO has recognized both a service connected 
and nonservice connected back disability.

In November 1999, the veteran and his representative were 
provided notice regarding the denial of service connection 
for a herniated nucleus pulposus at L4-5.  In written 
argument submitted to the RO in March 2000, April 2001, and 
June 2001, no notice of disagreement was submitted regarding 
the claim of service connection for the herniated nucleus 
pulposus at L4-5.  At this time, the veteran himself has 
never indicated that he is seeking service connection for the 
herniated nucleus pulposus at L4-5.  In any event, as neither 
the veteran or his representative have ever file a notice of 
disagreement regarding the November 1999 rating action, the 
issue of service connection for a herniated nucleus pulposus 
at L4-5 is not before the Board or the RO at this time.  See 
38 U.S.C.A. § 7105(a) (West 1991) and 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203 (2000).

In June 2001, the veteran's representative did request that 
VA obtain a medical opinion regarding whether the herniated 
nucleus pulposus at L4-5 was caused or aggravated by the 
service connected lumbosacral strain.  In this regard, the 
Board must find that no medical evidence supports the 
determination that the lumbosacral strain either caused or 
aggravated the herniated nucleus pulposus at L4-5 and (for 
reasons noted above) the issue of service connection for the 
herniated nucleus pulposus at L4-5 is not before the VA at 
this time.  However, the Board does believe that it needs 
more medical information to distinguish between the herniated 
nucleus pulposus at L4-5 and the lumbosacral strain.  The VA 
examination of September 1996 does not clearly distinguish 
between the two back disabilities.

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).  

The Board believes that under the VCAA an examination is 
required to determine the nature and extent of the service 
connected lumbosacral strain as opposed to the nonservice 
connected herniated nucleus pulposus at L4-5.  In addition, 
because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, if any, who may 
possess additional records pertinent to 
his claim.  After securing any necessary 
authorization from the veteran, the RO 
should contact these health care providers 
in order to attempt to obtain copies of 
those treatment records that have not been 
previously secured (if any).

2.  The RO should arrange for a VA 
examination to determine the nature, 
extent and severity of the service-
connected lumbosacral strain.  The claims 
folder or the pertinent medical records 
contained therein must be reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be performed.  

The examiner should provide explicit 
responses to the following questions to 
assist the adjudicators and the Board in 
distinguishing between the manifestations 
of the service connected lumbosacral 
strain and the nonservice connected 
herniated nucleus pulposus at L4-5:

(a)  What are the manifestations of the 
service-connected lumbosacral strain?  
Specifically, is there any objective 
medical evidence currently indicating a 
lumbosacral strain?  Any muscle spasms on 
extreme forward bending or loss of 
lateral spine motion should be 
identified.   

(b)  The veteran has complaints of pain that 
he attributes to his service-connected 
lumbosacral strain.  The examiner is 
requested to specifically comment on the 
presence or absence of any objective 
manifestation that would demonstrate 
functional impairment due to pain 
attributable to the service connected 
lumbosacral strain alone.

(c)  Does the veteran have incoordination or 
an impaired ability to execute skilled 
movements smoothly because of his service-
connected lumbosacral strain?  If so, the 
examiner should comment of the severity of 
his incoordination and the effects his 
incoordination has on his ability to 
function.   

(d)  If it is not possible to distinguish 
between the disability associated with 
the herniated nucleus pulposus at L4-5 
and the lumbosacral strain, the examiner 
should so indicated.

3.  Following completion of the 
foregoing, the RO should then review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


